DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 101: Applicant has amended claim 15-20 to include “non-transitory” thus overcoming the rejections under 35 USC 101.

Rejections under 35 USC 102(a)(2):
Applicant’s argument: Applicant argues Raghavan fails to disclose modifying a capability data structure to include a field to host a service that is not currently enabled. Claim 8 recites a similar amendment with the addition of a “slot” for an inactive feature. Claim 15 includes a response to deactivate a service based on status report which is not disclosed in Raghavan.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended these claims to further include modifying a parameter in a data structure to include a service not currently enabled in claim 1, 8, and deactivating a service as in claim 15. Raghavan does not teach expressly this kind of modification in its response to a status message thus the amendment overcomes the grounds of rejection. The change in scope from the amendment necessitates an updated search and a new rejection is provided below. Examiner notes that the rejection is based on interpreting the amended portion to mean that any service may be activated in response to a status report from a UE in the case of claim 1, 8, or deactivated as in claim 15.



Rejections under 35 USC 103:
Applicant’s argument: Applicant argues additional references to Liu, Haustein, Joseph, Kusashima, Raghavan 2, do not cure the deficiencies of Raghavan in disclosing the amended subject matter in the independent claims.
Examiner’s Response: Applicant’s arguments with respect to the dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended these claims to further include modifying a parameter in a data structure to include a service not currently enabled in claim 1, 8, and deactivating a service as in claim 15. Raghavan does not teach expressly this kind of modification in its response to a status message thus the amendment overcomes the grounds of rejection. The change in scope from the amendment necessitates an updated search and a new rejection is provided below. Examiner notes that the rejection is based on interpreting the amended portion to mean that any service may be activated in response to a status report from a UE in the case of claim 1, 8, or deactivated as in claim 15.

Claim Objections
Examiner notes that claim 12 and 13 are identical. Examiner recommends canceling one of these claims or amending one to differentiate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (“Raghavan”) (US 20200314934 A1, Effective filing date of Provisional application 62/825,140 filed March 28, 2019) and Xiao et al. (“Xiao”) (US 20190174522 A1).

Regarding claim 1, Raghavan teaches: A method, comprising: 
sending, by a base station comprising a processor, request data representative of a request for a status associated with a user equipment [¶0111-113, Figure 7 705, base station sends beams as part of a training procedure, the beams comprising reference signals thus considered request data as these prompt feedback from the UE in 720, ¶0131-141 of provisional]; 
in response to the sending, receiving, by the base station, status data representative of the status associated with the user equipment, wherein the status data comprises a temperature threshold value associated with a temperature threshold of the user equipment [See 715-720 of Figure 7, ¶0113-117, UE sends status information including thermal threshold considered temperature threshold value see ¶0006, ¶0131-141 of provisional];
and based on the status data received from the user equipment, modifying, by the base station, a parameter of the base station device to facilitate a modification of the user equipment [Figure 7 725-735 and ¶0117-122, network determines a MIMO mode including a beam management configuration, ¶0131-141 of provisional].
and in response to modifying the parameter and based on a radio access technology being utilized to communicate with the user equipment, modifying, by the base station, a capability data structure representative of capabilities associated with the mobile device [¶0117-122 MIMO mode modified considered a capability data structure, based on RATs ¶0024, ¶0047].
[¶0134-146 UE reports service characteristic and in response a capability is modified to enable a service for UE, activation included in a field of a structure sent to a device
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response in Raghavan to additionally include enabling a service as in Xiao. Raghavan teaches feedback information to a network node but does not teach the network node may activate a service however it would have been obvious to modify Raghavan to further include an activation setting as in Xiao for support of parallel configurations for a UE based on reports ¶0130-131.

Regarding claim 2, Raghavan-Xiao teaches:
The method of claim 1, wherein the request data comprises a command representative of the request for the status data that is associated with a temperature status of the mobile device [Raghavan ¶0111-113, Figure 7 705, base station sends beams as part of a training procedure, the beams comprising reference signals thus considered request data as these prompt feedback from the UE in 720, ¶0131-141 of provisional, Examiner considers these a command representative of the request as these reference signals trigger the UE to send feedback including temperature information see ¶0113-117 and there is no further detail on the structure of the command thus under broadest reasonable interpretation these reference signal considered a command].

Regarding claim 3, Raghavan-Xiao teaches:
The method of claim 2, wherein the command further comprises a threshold request representative of the request, and wherein the request is for the temperature threshold value associated with the temperature threshold of the user equipment [Raghavan ¶0111-113, Figure 7 705, base station sends beams as part of a training procedure, the beams comprising reference signals thus considered request data as these prompt feedback from the UE in 720, ¶0131-141 of provisional, Examiner considers these a command representative of the request for a threshold as a thermal threshold is prompted to be fed back see ¶0113-117].

Regarding claim 4, Raghavan-Xiao teaches:
The method of claim 1, wherein the request data comprises a command representative of the request for the status data associated with a beam of the user equipment [Raghavan ¶0111-113, Figure 7 705, base station sends beams as part of a training procedure, the beams comprising reference signals thus considered request data as these prompt feedback from the UE in 720 for information regarding MIMO information considered status data generated based on measuring the beams and thus associated with the beams see ¶0114-120 channel characteristics based on receiving the beams and MIMO information transmitted back based on characteristics, Examiner considers these a command representative of the request as these reference signals trigger the UE to send feedback including channel information related to the beams and there is no further detail on the structure of the command thus under broadest reasonable interpretation these reference signal considered a command].

Regarding claim 8, Raghavan teaches:
A system, comprising: a processor; and a memory [Figure 13 ¶0164, ¶0182 of provisional] that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
transmitting command data representative of a prompt for a status associated with a user equipment of a network [¶0111-113, Figure 7 705, base station sends beams as part of a training procedure, the beams comprising reference signals thus considered request data as these prompt feedback from the UE in 720, ¶0131-141 of provisional]; 
in response to the transmitting, receiving status data representative of a beam status of the user equipment [See 715-720 of Figure 7, ¶0113-117, UE sends status information including channel characteristics measured from received beams considered data of beam status, ¶0131-141 of provisional]; 
[Figure 7 725-735 and ¶0114-122, network determines a MIMO mode including a beam management configuration and switches UE MIMO configuration considered modifying an optimization parameter, ¶0131-141 of provisional], and in response to modifying the optimization parameter and based on a radio access technology being utilized, modifying, a feature data structure representative of features associated with the user equipment [¶0117-122 MIMO mode modified considered a feature data structure, based on RATs ¶0024, ¶0047].
Raghavan teaches modifying a capability data structure but does not teach enabling a service not currently enabled however Xiao teaches and in response to modifying the optimization parameter and based on a radio access technology being utilized, modifying, a feature data structure representative of features associated with the user equipment, wherein modifying the feature data structure comprises generating a slot for a currently inactive feature of the user equipment [¶0134-147 UE reports service characteristic and in response a feature structure is modified to enable a service for UE, this shown in generating an activation message considered to comprise a slot generated indicating activation of an inactive feature as UE then activates the server, the “slot” interpreted under broadest reasonable interpretation as generating an instance in which a service may be activated such as the slot generated in the activation of Xiao].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response in Raghavan to additionally include enabling a service as in Xiao. Raghavan teaches feedback information to a network node but does not teach the network node may activate a service however it would have been obvious to modify Raghavan to further include an activation setting as in Xiao for support of parallel configurations for a UE based on reports ¶0130-131.

Regarding claim 11, Raghavan-Xiao teaches:
The system of claim 8, wherein the prompt comprises a prompt for the status associated with an antenna array of the mobile device [Raghavan ¶0111-113 base station reference signals considered prompts and UE feeds back ¶0114-116 UE characteristics, characteristics comprising identified antenna array architecture and other parameters related to antenna configuration such that the reference signals are prompts for antenna status].

Regarding claim 12, Raghavan-Xiao teaches:
The system of claim 11, wherein the status data comprises an indication representative of an enabled antenna of the antenna array of the user equipment [Raghavan ¶0111-113 base station reference signals considered prompts and UE feeds back ¶0114-116 UE characteristics, characteristics comprising identified antenna array architecture and MIMO configuration for an antenna array considered indication of enabled antenna such that the reference signals are prompts for antenna status].

Regarding claim 13, Raghavan-Xiao teaches:
The system of claim 11, wherein the status data comprises an indication representative of an enabled antenna of the antenna array of the user equipment [Raghavan ¶0111-113 base station reference signals considered prompts and UE feeds back ¶0114-116 UE characteristics, characteristics comprising identified antenna array architecture and MIMO configuration for an antenna array considered indication of enabled antenna such that the reference signals are prompts for antenna status].

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (“Raghavan”) (US 20200314934 A1, Effective filing date of Provisional application 62/825,140 filed March 28, 2019) and Hua et al. (“Hua”) (US 20190082352 A1).

Regarding claim 15, Raghavan teaches;
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations [Figure 12, ¶0155, corresponding figure in provisional], comprising: 
[¶0111-113, Figure 7 705, base station sends beams as part of a training procedure, the beams comprising reference signals thus considered request data as these prompt feedback from the UE in 720, ¶0131-141 of provisional, received at UE prompting UE to feedback measurements; 
in response to the receiving the status request data, generating status data associated with a status of a mobile device [See 715-720 of Figure 7, ¶0113-117, UE generates status information comprising characteristic information and MIMO configuration information associated with status, ¶0131-141 of provisional]; 
based on the status data, sending the status data representative of the status to the base station equipment [See 715-720 of Figure 7, ¶0113-117, UE sends status information, ¶0131-141 of provisional]; in response to the facilitating the sending the status data to the base station device, receiving an optimization parameter from the base station device [Figure 7 725-735 and ¶0117-122, network determines a MIMO mode including a beam management configuration and sends this to UE to have UE switch configurations, ¶0131-141 of provisional]; and in response to sending the status data and based on a radio access technology utilized to receive the optimization parameter, modifying a capability data structure representative of a capability associated with the mobile device [¶0117-122 MIMO mode modified considered a capability data structure, based on RATs ¶0024, ¶0047].
Raghavan teaches modifying a capability data structure but does not teach enabling a service not currently enabled however Hua teaches wherein modifying the capability data structure comprises removing a service from being authorized to be used by the mobile device [¶0110-119 Figure 5 , base station receives report from a UE, deactivates the carrier of a service thus removing it from being authorized for use].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response in Raghavan to additionally include disabling a service as in Hua. Raghavan teaches feedback information to a network node but does not teach the network node may deactivate a service however it would have been obvious to modify Raghavan to further include ending authorizing a service as in Hua ¶0119 as resource utilization is improved.

Regarding claim 16, Raghavan-Hua teaches:
The non-transitory machine-readable medium of claim 15, wherein the optimization parameter is associated with a beam pattern associated with the mobile device [Raghavan ¶0117-122, parameter is a MIMO mode associated with beam patterns of the training procedure in 705 ¶0111-113, see ¶0068-69 comprising beam indices in the characteristics determined].

Regarding claim 17, Raghavan-Hua teaches:
The non-transitory machine-readable medium of claim 15, wherein the status data comprises temperature data representative of a temperature of the mobile device [Raghavan ¶0117 thermal threshold fed back considered representative of a temperature at the mobile].

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (“Raghavan”) (US 20200314934 A1, Effective filing date of Provisional application 62/825,140 filed March 28, 2019) in view of Xiao et al. (“Xiao”) (US 20190174522 A1) and Liu et al. (“Liu”) (US 20200220678 A1).

Regarding claim 5, Raghavan-Xiao teaches: The method of claim 4.
Raghavan teaches reference beams for which status is reported but does not specify the beam.
Liu teaches wherein the beam is a wide beam associated with the user equipment [¶0044 reference beams sent on wide beams].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unspecified beams of Raghavan. Raghavan teaches reference beams but does not teach if they are wide or narrow however it would have been obvious to modify the beam of Raghavan to be a wide beam in order to correlate reception beams ¶0061 at the UE for optimal transmission beam ¶0062 and reduce overhead ¶0014.

Regarding claim 6, Raghavan-Xiao teaches: the method of claim 4.

Liu teaches wherein the beam is a narrow beam associated with the user equipment [¶0044 reference beams sent on narrow beams].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unspecified beams of Raghavan. Raghavan teaches reference beams but does not teach if they are wide or narrow however it would have been obvious to modify the beam of Raghavan to be a narrow beam in order to correlate reception beams ¶0061 at the UE for optimal transmission beam ¶0062 and reduce overhead ¶0014.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (“Raghavan”) (US 20200314934 A1, Effective filing date of Provisional application 62/825,140 filed March 28, 2019) in view of Xiao et al. (“Xiao”) (US 20190174522 A1) and Haustein et al. (“Haustein”) (US 20200280377 A1, effective filing date Nov. 13, 2018).

Regarding claim 7, Raghavan-Xiao teaches:
The method of claim 1, wherein the request data comprises a command representative of the request for the status data associated with a beam associated with the user equipment [Raghavan ¶0111-113, Figure 7 705, base station sends beams as part of a training procedure, the beams comprising reference signals thus considered request data as these prompt feedback from the UE in 720 for information regarding MIMO information considered status data generated based on measuring the beams and thus associated with the beams see ¶0114].
Raghavan teaches status associated with a beam but does not teach a locking beam.
Haustein teaches a command representative of the request for the status data associated with a locking of a beam associated with the mobile device [¶0324 SS sends a beam lock status request prompting DUT to send information of a locked beam, wherein SS is a measurement system and may be a base station ¶0092, DUT a UE ¶0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the request to be for a locking of a beam status in Raghavan. Raghavan .

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (“Raghavan”) (US 20200314934 A1, Effective filing date of Provisional application 62/825,140 filed March 28, 2019) in view of Xiao et al. (“Xiao”) (US 20190174522 A1) and Joseph et al. (“Joseph”) (US 20140315495 A1).

Regarding claim 9, Raghavan-Xiao teaches:
The system of claim 8.
Raghavan teaches optimization but does not teach modifying a test duration.
Joseph teaches wherein modifying the optimization parameter comprises modifying a test duration associated with a testing of the user equipment by the base station [¶0039-45 DUTs generate measurements that testing station 50 receives in response to downlink from testing stations, ¶0048-49, and ¶108-109 first set of measurements fed back to testing station, modify testing duration of further tests i.e. reduce time to zero].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification to reduce a testing time as in Joseph. Raghavan teaches status information for modifying MIMO configuration but does not teach a test time. It would have been obvious to modify Raghavan to modify a test time as in Joseph who teaches this reduces unnecessary test time ¶0109.

Regarding claim 10, Raghavan-Xiao teaches:
The system of claim 8.
Raghavan teaches optimization but does not teach modifying a test duration.
[¶0039-45 DUTs generate measurements that testing station 50 receives, ¶0048-49, and ¶108-109 first set of measurements fed back to testing station, modify testing duration of further tests i.e. reduce time to zero thus reducing overall testing time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification to reduce a testing time as in Joseph. Raghavan teaches status information for modifying MIMO configuration but does not teach a test time. It would have been obvious to modify Raghavan to modify a test time as in Joseph who teaches this reduces unnecessary test time ¶0109.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (“Raghavan”) (US 20200314934 A1, Effective filing date of Provisional application 62/825,140 filed March 28, 2019) in view of Xiao et al. (“Xiao”) (US 20190174522 A1) and Kusashima et al. (“Kusashima”) (US 20200245173 A1).

Regarding claim 14, Raghavan-Xiao teaches:
The system of claim 11.
Raghavan teaches reporting antenna information but does not teach a number of antennas.
Kusashima teaches wherein the status data comprises number data representative of a number of antennas of the antenna array [¶0278, ¶0297 terminal reports number of antennas].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the report of Raghavan to include number of antennas. Raghavan teaches reporting various parameters of antennas but not expressly the number. It would have been obvious to modify the feedback of Raghavan to include the number of antennas as in Kusashima who teaches this allows base station to set direction, number and angles of the measurements for the UE ¶0297. 

18 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (“Raghavan”) (US 20200314934 A1, Effective filing date of Provisional application 62/825,140 filed March 28, 2019) in view of Hua et al. (“Hua”) (US 20190082352 A1) and Raghavan et al. (US 20190342843 A1, hereinafter ‘843)

Regarding claim 18, Raghavan-Hua teaches:
The non-transitory machine-readable medium of claim 15, wherein the status data comprises temperature data [Raghavan ¶0111-120 thermal threshold sent].
Raghavan teaches temperature data but does not teach a range however ‘843 teaches temperature data representative of a temperature range of the mobile device [¶0128-129 range of temperature values quantized such that they are represented by a single bit indicating temperature within low temperature range, critical range, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the report of Raghavan to specify a temperature range. Raghavan teaches a thermal threshold but does not specify a range. It would have been obvious to modify the report in Raghavan to include a status of temperature as a temperature range value as in ‘843 in order that the base station may update transmission mode for the UE based on the temperature ¶0134. 

Claim 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (“Raghavan”) (US 20200314934 A1, Effective filing date of Provisional application 62/825,140 filed March 28, 2019) in view of Hua et al. (“Hua”) (US 20190082352 A1), Haustein et al. (“Haustein”) (US 20200280377 A1) and Liu et al. (“Liu”) (US 20200220678 A1).

Regarding claim 19, Raghavan-Hua teaches:
The non-transitory machine-readable medium of claim 15, wherein the status data comprises an indication of a beam information associated with a wide beam received by the mobile device [[See 715-720 of Figure 7, ¶0113-117, UE sends status information including channel characteristics measured from received beams considered indication of a beam associated with a beam received , ¶0131-141 of provisional]].
Raghavan teaches sending status associated with a beam but does not teach indicating a beam lock.
Haustein teaches status data comprises an indication of a beam lock associated with a beam [¶0324-326 SS sends a beam lock status request prompting DUT to send information of a locked RX or TX beam, wherein SS is a measurement system and may be a base station ¶0092, DUT a UE ¶0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the request to be for a locking of a beam status in Raghavan. Raghavan teaches requests for beam status but does not indicate a locking beam. It would have been obvious to modify the request of Raghavan to be for a locking beam as in Haustein to enhance measurements of a device ¶0005 for beam locking which is a known topic for improvement in ¶0004 and to initiate an unlock signal ¶0324.
Raghavan teaches reference beams for which status is reported but does not specify the beam.
Liu teaches wherein the beam received is a wide beam received by the mobile [¶0044 reference beams sent on wide beams].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unspecified beams of Raghavan. Raghavan teaches reference beams but does not teach if they are wide or narrow however it would have been obvious to modify the beam of Raghavan to be a wide beam in order to correlate reception beams ¶0061 at the UE for optimal transmission beam ¶0062 and reduce overhead ¶0014.

Regarding claim 20, Raghavan-Hua teaches:
The non-transitory machine-readable medium of claim 15, wherein the status data comprises an indication of a beam information associated with a wide beam received by the mobile device [[See 715-720 of Figure 7, ¶0113-117, UE sends status information including channel characteristics measured from received beams considered indication of a beam associated with a beam received , ¶0131-141 of provisional]].
Raghavan teaches sending status associated with a beam but does not teach indicating a beam lock.
Haustein teaches status data comprises an indication of a beam lock associated with a beam [¶0324-326 SS sends a beam lock status request prompting DUT to send information of a locked RX or TX beam, wherein SS is a measurement system and may be a base station ¶0092, DUT a UE ¶0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the request to be for a locking of a beam status in Raghavan. Raghavan teaches requests for beam status but does not indicate a locking beam. It would have been obvious to modify the request of Raghavan to be for a locking beam as in Haustein to enhance measurements of a device ¶0005 for beam locking which is a known topic for improvement in ¶0004 and to initiate an unlock signal ¶0324.
Raghavan teaches reference beams for which status is reported but does not specify the beam.
Liu teaches wherein the beam received is a narrow beam received by the mobile [¶0044 reference beams sent on narrow beams].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unspecified beams of Raghavan. Raghavan teaches reference beams but does not teach if they are wide or narrow however it would have been obvious to modify the beam of Raghavan to be a narrow beam in order to correlate reception beams ¶0061 at the UE for optimal transmission beam ¶0062 and reduce overhead ¶0014.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.